DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8 September 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, and the information referred to therein has only been considered in so far as it complies with applicable rules and statutes.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:
The specification does not discuss or describe a drive screw having a second portion, “wherein the second portion is unthreaded”, as recited in claim 1 and 10;
The specification does not discuss or describe “wherein a rib extends outwards from the sidewall of the plunger and is an outermost extent of the plunger between the first end and the second end”;
The specification does not discuss or describe “wherein a length of the drive screw is greater than a length of the body”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2009/0324321 (Nasu et al.).
With regard to claim 1, Nasu discloses a metering dispenser (paragraph [0001]) comprising: a body (1) comprising: a first end (see annotated Fig. 1 below); a second end opposite from the first end (see annotated Fig. 1 below); and a chamber between the first end and the second end (upper section 47); a plunger (inner tray 12) within the chamber and movable between the first end and the second end (abstract, paragraph [0038], Figs. 1 and 3); and a drive screw comprising an elongated shaft (screw shaft 4) defining an end of the drive screw and extending into the chamber (Figs. 1 and 3-5), and wherein the elongated shaft comprises: a first portion within the chamber and having at least one external thread (screw groove formed section 26) extending around a circumference of the elongated shaft (see 26 in Fig. 2) and continuously along at least a portion of a length of the drive screw (see 26 in Fig. 2, which extends continuously along at least a portion of the length of the screw shaft 4); and a second portion within the chamber between the first portion and the end of the drive screw, wherein the second portion is unthreaded (see annotated Fig. 1 below), wherein movement of the drive screw moves the plunger along an axis within the chamber between the first end and the second end (abstract, paragraph [0038], Figs. 1 and 3).

    PNG
    media_image1.png
    590
    430
    media_image1.png
    Greyscale

With regard to claim 2, which depends from claim 1, Nasu discloses a base (rotation body 3) coupled to the body (Figs. 1 and 3-5), and an administering tool (inner lid 9 with four division holes 46 for ejecting a viscous cosmetic received in the receiving body 1, paragraph [0035]) engaged with the first end of the body (Figs. 1 and 4).

With regard to claim 3, which depends from claim 1, Nasu discloses the plunger is coupled to the elongated shaft (paragraph [0024]).
With regard to claim 4, which depends from claim 1, Nasu discloses the drive screw extends through the plunger (Figs. 1 and 3-5).

	With regard to claim 5, which depends from claim 1, Nasu discloses the first end of the body defines a chamber opening providing access to the chamber (see unlabeled opening defined by annular protruding section 14 in Fig. 2), wherein the second end of the body comprises an end wall (bottom wall 11) that at least partially defines the chamber of the body (Fig. 2).

With regard to claim 6, which depends from claim 5, Nasu discloses the end wall of the second end defines an aperture (bottom wall 11 having an opening section 19 formed at the center thereof), and wherein the drive screw extends through the aperture (Figs. 1 and 3-5).

With regard to claim 7, which depends from claim 1, Nasu discloses a base (rotation body 3) rotationally coupled to the second end of the body (Figs. 1 and 3-5), wherein the end of the drive screw is a first end, wherein the drive screw further comprises a cog (annular connection section 23) defining a second end of the drive screw, and wherein the base is coupled to the cog of the drive screw (paragraphs [0028], [0029]).

With regard to claim 11, which depends from claim 1, Nasu discloses a plunger (inner tray 12) positioned within the chamber and coupled to the elongated shaft of the drive screw such that the plunger is movable along the elongated shaft through the chamber when the drive screw is rotated (abstract, paragraph [0038], Figs. 1 and 3).

With regard to claim 8, Nasu discloses a metering dispenser (paragraph [0001])  comprising: a body (1)  comprising: a first end (see annotated Fig. 1 above); a second end opposite (see annotated Fig. 1 above) from the first end; and a chamber between the first end and the second end (upper section 47); a plunger (inner tray 12)  within the chamber and movable between the first end and the second end (abstract, paragraph [0038], Figs. 1 and 3), wherein the plunger comprises a first end (defined at upper wall 30) and a second end (defined at the bottom of outerwall 32), wherein the first end comprises an end surface (upper wall 30), wherein a sidewall (outerwall 32) extends from the first end to the second end (Figs. 1-5), wherein a rib (shape protruding side section 55) extends outwards from the sidewall of the plunger and is an outermost extent of the plunger between the first end and the second end (Figs. 1-5), and a drive screw comprising an elongated shaft (screw shaft 4) defining an end of the drive screw and extending into the chamber (Figs. 1 and 3-5), wherein the drive screw is coupled to the plunger (Figs. 1 and 3-5; paragraph [0024]), wherein movement of the drive screw moves the plunger along an axis within the chamber between the first end and the second end (abstract, paragraph [0038], Figs. 1 and 3).

With regard to claim 9, which depends from claim 8, Nasu discloses a base (rotation body 3) rotationally coupled to the second end of the body (Figs. 1 and 3-5).

With regard to claim 10, which depends from claim 8, Nasu discloses the drive screw comprises a first end (unlabeled upper end portion), a second end (portion including annular connection section 23), and an elongated shaft (screw shaft 4), wherein the elongated shaft comprises the second end of the drive screw (Figs. 1-5), wherein the elongated shaft comprises an outer surface comprising a first portion having at least one external thread (screw groove formed section 26) and a second portion between the first portion and the second end, and wherein the second portion is unthreaded (see annotated Fig. 1 above).

With regard to claim 12, which depends from claim 8, Nasu discloses the second end comprises an end wall (bottom wall 11) and the end wall of the second end defines an aperture (opening section 19 formed at the center thereof).

With regard to claim 13, which depends from claim 8, Nasu discloses the drive screw extends through the plunger (Figs. 1 and 3-5).

With regard to claim 14, which depends from claim 8, Nasu discloses the rib is a first rib (upper shape protruding side section 55, Fig. 2), and wherein the plunger comprises a plurality of ribs between the first end and the second end (see upper and lower shape protruding side sections 55, Fig. 2).

With regard to claim 16, which depends from claim 8, Nasu discloses a length of the drive screw is greater than a length of the body (see annotated Fig. 1 below).

    PNG
    media_image2.png
    886
    745
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2009/0324321 (Nasu et al.) in view of U.S. publication no. 2010/0001026 (Springhorn et al.).
With regard to claim 15, which depends from claim 14, Nasu discloses a plurality of ribs (upper and lower shape protruding side sections 55, Fig. 2), but fails to specify that a profile of the first rib is different from a profile of another rib of the plurality of ribs.  However, such a configuration is known at least from the teachings of Springhorn (see differing shapes of sealing bead 110, annular ribs 120, 122, and wiper 124).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the ribs of Nasu with differing shapes, as taught by Springhorn, in order to reduce or minimize blow-by and other leakage (Springhorn paragraph [0007]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claims 8, 9, 13, 14 are encompassed by claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433.
Claims 10, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433 in view of U.S. publication no. 2009/0324321 (Nasu et al.).  Claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433 disclose all the features of claims 10, 12, and 16, with the exception of the specific structure of the screw shaft and the aperture in the end wall of the body.  However, those features are known from Nasu, as discussed above in detail.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the structures of Nasu to the device of claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433, since claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433 are silent as to the specifics of the screw shaft and the bottom wall of the body, thus prompting a person having ordinary skill in the art to look to the prior art for suitable examples thereof.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433 in view of U.S. publication no. 2010/0001026 (Springhorn et al.).  Claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433 disclose all the features of claims 14 and 15, with the exception of the specific structure of the ribs.  However, those features are known from Springhorn, as discussed above in detail.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the structures of Springhorn to the device of claims 1, 6, 8, 9, and 13 of U.S. Patent No. 10,322,433, for the same reasons as discussed above.
Claims 1-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, 18, and 19 of U.S. Patent No. 10,919,073. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claims 1-7 and 11 are encompassed by claims 14-16, 18, and 19 of U.S. Patent No. 10,919,073.

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the threading is continuous around the circumference) are not recited in the rejected claim(s).  Although Nasu discloses flat sections 27, applicant’s claim merely requires the thread to be continuous along at least a portion of the length of the screw shaft, and does not require the thread to be continuous around the entire circumference of the shaft.  Since Nasu discloses threading around the circumference of the screw shaft, Nasu discloses the feature as recited in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the phrase “between the first end and the second end” does not include positioned at the first end or the second end) are not recited in the rejected claim(s).  In particular, applicant could have required the rib to be spaced away from the first end and the second end, but applicant did not.  It is well understood to a person having ordinary skill in the art that the phrase “between the first end and the second end” also includes the at the first and second end.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754